Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Csaba Hunter on 04/06/2021.
The application has been amended as follows: In the claims, please cancel claims 15-17.
Response to Amendment
This action is responsive to correspondence filed on 03/25/2021.
Claims 1-14 and 18-20 are pending. Claims 15-17 are canceled. New claims 18-20 are entered. Claims 1-14 are amended.
The previous rejections of claims 1-14 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment.
The previous rejection of claims 1-5 and 8-14 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 1-14 and 18-20 are allowed.
With respect to claims 1-14, the claims have been amended to include “wherein the upper stream (3) has not undergone catalytic reforming prior to being sent into the unit for extraction of aromatics”.
The closest prior art Serban et al (US 2012/0277505), discloses a process for the production of C8-C7 aromatic compounds (see title) from a hydrocarbon feedstock of naphtha type (see paragraph 0015) comprising:
a) the said feedstock (124, fractionator bottoms) is sent into a first fractionation unit (130, splitter) in order to obtain an upper stream (132) predominantly comprising C6
and C7 hydrocarbon compounds and a lower stream (134) predominantly comprising C8 to CIO hydrocarbon compounds (see paragraph 0029-0030);
b)    the upper stream (132) are sent into a unit for extraction of the aromatics (140) in order to obtain an aromatic base (142) and a liquid effluent (144) (see paragraph 0029-0030);
c)    the liquid effluent (144) is sent into a first catalytic reforming unit (170) in order to obtain a first reformate effluent (170) (see paragraph 0030);
d)    the said first reformate effluent (172) is sent into a reformate separation section (120, fractionation unit) in order to obtain a first stream (122, depentanizer) predominantly comprising C5 hydrocarbon compounds and a second stream (124) predominantly comprising C6 and C7 aromatic compounds (see paragraph 0029-0031);

Consequently Serban discloses a substantial portion of the applicant claimed invention, however Serban fails to teach or suggest the applicant claimed limitation, wherein the upper stream (3) has not undergone catalytic reforming prior to being sent into the unit for extraction of aromatics, as the Serban process cannot be modified to meet the claimed limitation.  
With respect to new claims 18-20, the new claims are written to include the previously disclosed allowable subject matter of claims 6-7.
 With respect to claims 6-7, the claims recite limitations that are not suggested or taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771                     

/Randy Boyer/
Primary Examiner, Art Unit 1771